Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 10/03/2022 for application number 17/166,811. Applicant’s election of Group I, including claims 1-25, in response to the restriction requirement, is acknowledged. Claim 24 has been amended. Claims 26-29 are withdrawn from consideration and cancelled. Claims 30-33 are new. Claims 1-25 and 30-33 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 07/02/2021, 11/04/2021, and 07/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 7-14, 17-22, 25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 20220182977 A1; hereinafter “Miao”) in view of Kowalski et al. (US 20220279511 A1; hereinafter “Kowalski”).

Regarding claim 1, Miao discloses a method of wireless communication at a child integrated access and backhaul (IAB) node, comprising: 
determining to transition between first resources and second resources at a transition time, the first resources being associated with use of a mobile termination of the child IAB node, the second resources being associated with use of a distributed unit of the child IAB node ([0067] determining that transmission direction of a last used symbol in the parent link is uplink (i.e., using the first resources being associated with use of a mobile termination of the child IAB node for communication with the parent IAB node); determining that a transmission direction of the available soft resources is downlink (i.e., using the second resources being associated with use of a distributed unit of the child IAB node); and 
determining a number of guard symbols provided by a parent IAB node at the transition time based on whether the parent IAB node has received an optional signaling message ([0055] In an embodiment, in order for the CU (= the IAB donor) to correctly signal the proper start of soft available resources, the CU (= the IAB donor) may determine a number of guard symbols between a last used symbol in the parent link of the DU (= second resources being used associated with use of a distributed unit of the child IAB node) and the first available soft resources (= the first resources being associated with use of a mobile termination of the child IAB node) for the child link; [0079] and Fig. 2C: At step 242, the process [involves] determining, by an IAB donor, a parameter indicating a number of guard symbols between a last used symbol and a first available symbol for a distributed unit (DU) of an IAB node. At step 244, the process involves determining a configuration of available resources based on the number of guard symbols; [0080] In some implementations, the process further involves transmitting a configuration signal (= optional signaling message by the IAB donor) to the DU (of the IAB parent node) to indicate the configuration of available resources; [0059] and Fig. 2A: At step 202, the process involves determining, by a distributed unit (DU) of an IAB node (= a parent IAB node) and based on a configuration signal received from a central unit (CU) of an IAB donor (= optional signaling message), a configuration of available soft resources (including guard symbols) for a child link of the IAB node. At step 204, the process involves determining (by the child node), based on the configuration of available soft resources, a start symbol (at the transition time) of the available soft resources. At step 206, the process involves using the available soft resources for one or more child link transmissions starting from the start symbol (at the transition time); implies whether the parent node has received the configuration signaling message (= the optional signaling message) indicating resource configuration, and  that the number of guard symbols is included in the configuration signaling message.).
But Miao does not explicitly disclose (a) receiving a parent knowledge message, the parent knowledge message indicating whether a parent IAB node of the child IAB node has received an optional signaling message; and (b) determining a number of guard symbols provided by the parent IAB node at the transition time based on whether the parent knowledge message indicates that the parent IAB node has received the optional signaling message.
However, in the same field of endeavor, Kowalski discloses a parent IAB node receiving an optional signaling message comprising resource configuration information from a donor IAB node, and the parent IAB node transmitting a parent knowledge message comprising resource configuration information to a child IAB node ([0090] As a generic example FIG. 6 shows a representative parent IAB node 70 and a representative child IAB node 72. The parent IAB node 70 may be a donor IAB node such as donor IAB node 22 shown in FIG. 3 and FIG. 5, or a non-donor IAB node which also functions as a parent, such as IAB nodes 24 of FIG. 3 and FIG. 5; [0093] The child IAB node 72 of FIG. 6 may be essentially an IAB node 24 (= a parent IAB node) as shown in FIG. 5. [0096] The child IAB node 72 (= a child IAB node) /IAB node 24 (= a parent IAB node) of FIG. 6 includes the IAB node processor(s) 54 and Mobile-Termination (MT) 50. In the example embodiment and mode of FIG. 6, the Mobile-Termination (MT) 50 includes receiver circuitry that receives the radio resource configuration information from the parent node, e.g., the parent IAB node 70 (= or from a donor IAB node 22 as in Fig. 5). The radio resource configuration information may be received in a message such as radio resource configuration information message 86;  [0129] In FIG. 13, the Central Unit (CU) 40 of donor IAB node 22 includes association signal generator 98 which generates a signal that (re)configures association between DU-S and MT-F. The association signal generated by association signal generator 98 is transmitted by Distributed Unit (DU) 42 of donor IAB node 22 to the child IAB node 72/IAB node 24 for use by IAB resource configuration manager 38; thus, message 86 may be equivalent to an optional signaling message when the transmission is from IAB donor 70 to IAB parent node 24, and message 86 may also be equivalent to a parent knowledge message when the transmission is from IAB parent node 24 to a child IAB node 72.),
wherein the resource configuration information includes a number of guard symbols at the transition time ([0077] In one of its example aspects the technology disclosed herein concerns resource indication signaling that allows for synchronization differences between a parent and child link for a given IAB node. In an IAB node, in general there will be timing differences between the links from the DU to its children and from its MT to its parents; [0096] The radio resource configuration information received by the child IAB node 72 is configured to take into consideration a switching time characteristic (indicating guard symbols needed) of the child IAB node; [0106] The example embodiments and modes of FIG. 6 and FIG. 7 thus may communicate IAB node capability as part of IAB capability information exchange in a manner to provide information about the required guard symbols for a given DU configuration if needed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miao based on the above teaching from Kowalski, to derive to derive the limitations of claim 1, because the message from the IAB donor to a parent IAB node in Kowalski may be equivalent to an optional signaling message, and the message from the IAB parent node to an IAB child node may be equivalent to a parent knowledge message. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable an IAB donor node to coordinate resource configuration that includes guard symbols to use for transition times and communicate this information to a parent node which in turn can then inform the child node in order to allow for synchronization differences between the parent and child links.

Regarding claim 2, Miao and Kowalski disclose the limitations of claim 1 as set forth, and Miao further discloses identifying a selected rule for determination of potential transition instances from a pre-defined list of rules based on the optional signaling message ([0009] a transmission direction of the parent link is downlink when the IAB node receives a transmission from a parent IAB node, a transmission direction of the parent link is uplink when the IAB node sends a transmission to the parent IAB node, a transmission direction of the child link is downlink when the IAB node sends a transmission to a child node, and a transmission direction of the child link is uplink when the IAB node receives a transmission from the child node (= an example of a predefined rule); [0010] In some implementations, a transmission direction of a last used symbol in the parent link and the available soft resources is downlink, the available soft resources overlap with the last used downlink symbol of the parent link, the last used downlink symbol of the parent link is at symbol index n, and the start symbol of the available soft resources is at symbol index n+2 (= another example of a predefined rule); Claim 26: , wherein the configuration of available soft resources is indicated by the configuration signal (= optional signaling message) on a symbol level per transmission direction if downlink and uplink timings of the IAB node are configured differently; symbol level transmission direction indicates transition instances.). A skilled artisan would have been able to apply this teaching to modify the method of Miao and Kowalski as applied to claim 1 to derive “wherein the parent knowledge message identifies a selected rule for determination of potential transition instances from a pre-defined list of rules based on the optional signaling message”.

Regarding claim 3, Miao and Kowalski disclose the limitations of claim 1 as set forth, and Miao further discloses wherein the optional signaling message identifies a resource configuration of the child IAB node to the parent IAB node or identifies an allocation of cell specific signal of the child IAB node to the parent IAB node ([0059] and Fig. 2A: At step 202, the process involves determining, by a distributed unit (DU) of an IAB node (= a parent IAB node) and based on a configuration signal received from a central unit (CU) of an IAB donor (= optional signaling message), a configuration of available soft resources (including guard symbols) for a child link of the IAB node.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (identifies a resource configuration of the child IAB node to the parent IAB node) which anticipates the genus (MPEP 2131.02).

Regarding claim 4, Miao and Kowalski disclose the limitations of claim 1 as set forth, and Kowalski further discloses wherein the parent knowledge message is received from the parent IAB node ([0090] As a generic example FIG. 6 shows a representative parent IAB node 70 and a representative child IAB node 72. The parent IAB node 70 may be a donor IAB node such as donor IAB node 22 shown in FIG. 3 and FIG. 5, or a non-donor IAB node which also functions as a parent, such as IAB nodes 24 of FIG. 3 and FIG. 5; [0093] The child IAB node 72 of FIG. 6 may be essentially an IAB node 24 (= a parent IAB node) as shown in FIG. 5. [0096] The child IAB node 72 (= a child IAB node) /IAB node 24 (= a parent IAB node) of FIG. 6 includes the IAB node processor(s) 54 and Mobile-Termination (MT) 50. In the example embodiment and mode of FIG. 6, the Mobile-Termination (MT) 50 includes receiver circuitry that receives the radio resource configuration information from the parent node, e.g., the parent IAB node 70 (= or from a donor IAB node 22 as in Fig. 5). The radio resource configuration information may be received in a message such as radio resource configuration information message 86;  [0129] In FIG. 13, the Central Unit (CU) 40 of donor IAB node 22 includes association signal generator 98 which generates a signal that (re)configures association between DU-S and MT-F. The association signal generated by association signal generator 98 is transmitted by Distributed Unit (DU) 42 of donor IAB node 22 to the child IAB node 72/IAB node 24 for use by IAB resource configuration manager 38; thus, message 86 may be equivalent to a parent knowledge message when the transmission is from IAB parent node 24 to a child IAB node 72.).

Regarding claim 7, Miao and Kowalski disclose the limitations of claim 1 as set forth, and Kowalski further discloses wherein the parent knowledge message is received from a central unit of an IAB donor ([0090] As a generic example FIG. 6 shows a representative parent IAB node 70 and a representative child IAB node 72. The parent IAB node 70 may be a donor IAB node such as donor IAB node 22 shown in FIG. 3 and FIG. 5, or a non-donor IAB node which also functions as a parent, such as IAB nodes 24 of FIG. 3 and FIG. 5; [0093] The child IAB node 72 of FIG. 6 may be essentially an IAB node 24 (= a parent IAB node) as shown in FIG. 5. [0096] The child IAB node 72 (= a child IAB node) /IAB node 24 (= a parent IAB node) of FIG. 6 includes the IAB node processor(s) 54 and Mobile-Termination (MT) 50. In the example embodiment and mode of FIG. 6, the Mobile-Termination (MT) 50 includes receiver circuitry that receives the radio resource configuration information from the parent node, e.g., the parent IAB node 70 (= or from a donor IAB node 22 as in Fig. 5). The radio resource configuration information may be received in a message such as radio resource configuration information message 86;  [0129] In FIG. 13, the Central Unit (CU) 40 of donor IAB node 22 includes association signal generator 98 which generates a signal that (re)configures association between DU-S and MT-F. The association signal generated by association signal generator 98 is transmitted by Distributed Unit (DU) 42 of donor IAB node 22 to the child IAB node 72/IAB node 24 for use by IAB resource configuration manager 38; thus, message 86 may be equivalent to a parent knowledge message transmitted from IAB donor node to a child IAB node 72 when the same IAB node operates as a donor node and parent node.).

Regarding claim 8, Miao and Kowalski disclose the limitations of claim 7 as set forth, and Miao further discloses wherein the communication between the IAB donor node and the IAB parent node is carried by a F1-AP message ([0035] And signaling between DUs of IAB nodes and the CU of the IAB donor may use an F1-AP protocol.). A skilled artisan would have been able to apply this teaching to modify the method of Miao and Kowalski as applied to claim 7 to derive “wherein the parent knowledge message is carried by a F1-AP message”.

Regarding claim 9, Miao and Kowalski disclose the limitations of claim 7 as set forth, and Miao further discloses wherein the communication between the IAB donor node and the IAB parent node is carried by a radio resource control (RRC) message ([0035] Signaling between MTs of IAB nodes and the CU of the IAB donor may use a Radio Resource Control (RRC) protocol.).  A skilled artisan would have been able to apply this teaching to modify the method of Miao and Kowalski as applied to claim 7 to derive “wherein the parent knowledge message is carried by a radio resource control (RRC) message”.

Regarding claim 10, Miao and Kowalski disclose the limitations of claim 1 as set forth, and Miao further discloses providing a number of guard symbols at the transition time, the number of guard symbols being based on the determined number of guard symbols provided by the parent IAB node ([0055] In an embodiment, in order for the CU (= the IAB donor) to correctly signal the proper start of soft available resources, the CU (= the IAB donor) may determine a number of guard symbols between a last used symbol in the parent link of the DU (= second resources being used associated with use of a distributed unit of the child IAB node) and the first available soft resources (= the first resources being associated with use of a mobile termination of the child IAB node) for the child link; [0079] and Fig. 2C: At step 242, the process [involves] determining, by an IAB donor, a parameter indicating a number of guard symbols between a last used symbol and a first available symbol for a distributed unit (DU) of an IAB node. At step 244, the process involves determining a configuration of available resources based on the number of guard symbols; [0080] In some implementations, the process further involves transmitting a configuration signal (= optional signaling message by the IAB donor) to the DU (of the IAB parent node) to indicate the configuration of available resources; [0059] and Fig. 2A: At step 202, the process involves determining, by a distributed unit (DU) of an IAB node (= a parent IAB node) and based on a configuration signal received from a central unit (CU) of an IAB donor (= optional signaling message), a configuration of available soft resources (including guard symbols) for a child link of the IAB node. At step 204, the process involves determining (by the child node), based on the configuration of available soft resources, a start symbol (at the transition time) of the available soft resources. At step 206, the process involves using the available soft resources for one or more child link transmissions starting from the start symbol (at the transition time); indicates that the child node receives resource configuration, and that the number of guard symbols is determined based on the received resource configuration.).
Furthermore, Kowalski also discloses providing a number of guard symbols at the transition time, the number of guard symbols being based on the determined number of guard symbols provided by the parent IAB node ([0090] As a generic example FIG. 6 shows a representative parent IAB node 70 and a representative child IAB node 72. The parent IAB node 70 may be a donor IAB node such as donor IAB node 22 shown in FIG. 3 and FIG. 5, or a non-donor IAB node which also functions as a parent, such as IAB nodes 24 of FIG. 3 and FIG. 5; [0093] The child IAB node 72 of FIG. 6 may be essentially an IAB node 24 (= a parent IAB node) as shown in FIG. 5. [0096] The child IAB node 72 (= a child IAB node) /IAB node 24 (= a parent IAB node) of FIG. 6 includes the IAB node processor(s) 54 and Mobile-Termination (MT) 50. In the example embodiment and mode of FIG. 6, the Mobile-Termination (MT) 50 includes receiver circuitry that receives the radio resource configuration information from the parent node, e.g., the parent IAB node 70 (= or from a donor IAB node 22 as in Fig. 5). The radio resource configuration information may be received in a message such as radio resource configuration information message 86;  [0129] In FIG. 13, the Central Unit (CU) 40 of donor IAB node 22 includes association signal generator 98 which generates a signal that (re)configures association between DU-S and MT-F. The association signal generated by association signal generator 98 is transmitted by Distributed Unit (DU) 42 of donor IAB node 22 to the child IAB node 72/IAB node 24 for use by IAB resource configuration manager 38; [0096] The radio resource configuration information received by the child IAB node 72 is configured to take into consideration a switching time characteristic (indicating guard symbols needed) of the child IAB node; [0106] The example embodiments and modes of FIG. 6 and FIG. 7 thus may communicate IAB node capability as part of IAB capability information exchange in a manner to provide information about the required guard symbols for a given DU configuration if needed; thus, message 86 may be equivalent to a parent knowledge message including resource configuration information when the transmission is from IAB parent node 24 to a child IAB node 72, wherein the resource configuration information includes a number of guard symbols at the transition time.).

Claims 11-14 and 17-20 are rejected on the same grounds as set forth in the rejection of claims 1-4 and 7-10, respectively. Claims 11-14 and 17-20 recite similar features as in claims 1-4 and 7-10, respectively, from the perspective of an apparatus for a child IAB node.

Regarding claim 21, Miao discloses an apparatus for wireless communication at a parent integrated access and backhaul (IAB) node, comprising: a memory; and at least one processor coupled to the memory ([0229] - [0231] and Fig. 10: processor 1012 and 1014; memory 1020) and configured to: 
receive an optional signaling message from a central unit of an IAB donor ([0059] and Fig. 2A: At step 202, the process involves determining, by a distributed unit (DU) of an IAB node (= a parent IAB node) and based on a configuration signal (= optional signaling message) received from a central unit (CU) of an IAB donor, a configuration of available soft resources for a child link of the IAB node; indicates configuration signal (= optional signaling message) including resource configuration received by the parent IAB node from a central unit (CU) of an IAB donor.); and 
determine a number of guard symbols at a transition time of the child IAB node, the number of guard symbols being based on the optional signaling message ([0055] In an embodiment, in order for the CU (= the IAB donor) to correctly signal the proper start of soft available resources, the CU (= the IAB donor) may determine a number of guard symbols between a last used symbol in the parent link of the DU (= second resources being used associated with use of a distributed unit of the child IAB node) and the first available soft resources (= the first resources being associated with use of a mobile termination of the child IAB node) for the child link; [0079] and Fig. 2C: At step 242, the process [involves] determining, by an IAB donor, a parameter indicating a number of guard symbols between a last used symbol and a first available symbol for a distributed unit (DU) of an IAB node. At step 244, the process involves determining a configuration of available resources based on the number of guard symbols; [0080] In some implementations, the process further involves transmitting a configuration signal (= optional signaling message by the IAB donor) to the DU (of the IAB parent node) to indicate the configuration of available resources; [0059] and Fig. 2A: At step 202, the process involves determining, by a distributed unit (DU) of an IAB node (= a parent IAB node) and based on a configuration signal received from a central unit (CU) of an IAB donor (= optional signaling message), a configuration of available soft resources (including guard symbols) for a child link of the IAB node. At step 204, the process involves determining (by the child node), based on the configuration of available soft resources, a start symbol (at the transition time) of the available soft resources. At step 206, the process involves using the available soft resources for one or more child link transmissions starting from the start symbol (at the transition time); implies that the parent node receives the configuration signaling message (= the optional signaling message) indicating resource configuration, and  that the number of guard symbols is included in the configuration signaling message.).
But Miao does not disclose the IAB node apparatus configured to transmit, to a child IAB node, a parent knowledge message indicating that the parent IAB node has received the optional signaling message; and provide a number of guard symbols at a transition time of the child IAB node, the number of guard symbols being based on the optional signaling message.
However, in the same field of endeavor, Kowalski discloses a parent IAB node receiving an optional signaling message comprising resource configuration information from a donor IAB node, and the parent IAB node transmitting a parent knowledge message comprising resource configuration information to a child IAB node ([0090] As a generic example FIG. 6 shows a representative parent IAB node 70 and a representative child IAB node 72. The parent IAB node 70 may be a donor IAB node such as donor IAB node 22 shown in FIG. 3 and FIG. 5, or a non-donor IAB node which also functions as a parent, such as IAB nodes 24 of FIG. 3 and FIG. 5; [0093] The child IAB node 72 of FIG. 6 may be essentially an IAB node 24 (= a parent IAB node) as shown in FIG. 5. [0096] The child IAB node 72 (= a child IAB node) /IAB node 24 (= a parent IAB node) of FIG. 6 includes the IAB node processor(s) 54 and Mobile-Termination (MT) 50. In the example embodiment and mode of FIG. 6, the Mobile-Termination (MT) 50 includes receiver circuitry that receives the radio resource configuration information from the parent node, e.g., the parent IAB node 70 (= or from a donor IAB node 22 as in Fig. 5). The radio resource configuration information may be received in a message such as radio resource configuration information message 86;  [0129] In FIG. 13, the Central Unit (CU) 40 of donor IAB node 22 includes association signal generator 98 which generates a signal that (re)configures association between DU-S and MT-F. The association signal generated by association signal generator 98 is transmitted by Distributed Unit (DU) 42 of donor IAB node 22 to the child IAB node 72/IAB node 24 for use by IAB resource configuration manager 38; thus, message 86 may be equivalent to an optional signaling message when the transmission is from IAB donor 70 to IAB parent node 24, and message 86 may also be equivalent to a parent knowledge message when the transmission is from IAB parent node 24 to a child IAB node 72.),
wherein the resource configuration information includes a number of guard symbols at the transition time ([0077] In one of its example aspects the technology disclosed herein concerns resource indication signaling that allows for synchronization differences between a parent and child link for a given IAB node. In an IAB node, in general there will be timing differences between the links from the DU to its children and from its MT to its parents; [0096] The radio resource configuration information received by the child IAB node 72 is configured to take into consideration a switching time characteristic (indicating guard symbols needed) of the child IAB node; [0106] The example embodiments and modes of FIG. 6 and FIG. 7 thus may communicate IAB node capability as part of IAB capability information exchange in a manner to provide information about the required guard symbols for a given DU configuration if needed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miao based on the above teaching from Kowalski, to derive the limitations of claim 21, because the message from the IAB donor to a parent IAB node in Kowalski may be equivalent to an optional signaling message, and the message from the IAB parent node to an IAB child node may be equivalent to a parent knowledge message. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable an IAB parent node to inform resource configuration including guard symbols to the child node in order to allow for synchronization differences between the parent and child links.

Claims 22 and 25 are rejected following the same rationale as set forth in the rejection of claims 3 and 2, respectively. Claims 22 and 25 recite similar features as in claims 3 and 2, respectively, from the perspective of an apparatus for a parent IAB node.

Claims 30-31 are rejected on the same grounds as set forth in the rejection of claims 21-22, respectively. Claims 30-31 recite similar features as in claims 21-22, respectively, from the perspective of a method for a parent IAB node.

 Claims 5-6, 15-16, 23-24, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Kowalski, and further in view of 3GPP R2-2001645 (ZTE, Sanechips, 3GPP TSG-RAN WG2 Meeting #109 electronic, Elbonia, 24 Feb - 6 Mar 2020; hereinafter “NPL1”).
Regarding claims 5-6, Miao and Kowalski disclose the limitations of claim 4 as set forth. But Miao and Kowalski do not disclose wherein the parent knowledge message is carried by a media access control control element (MAC-CE), wherein the MAC-CE indicates guard symbols provided by the parent node. 
However, in the same field of endeavor, NPL1 discloses wherein the parent knowledge message is carried by a media access control control element (MAC-CE), wherein the MAC-CE indicates guard symbols provided by the parent node (Sec. 2: According to RAN 1 #98bis agreements, in order for resource multiplex, the child IAB node shall send the number of symbols Ng to the parent IAB node, which means it would like the parent IAB node not to use at the edge (beginning or end) of a slot when there is a transition between its MT and DU. On the other hand, the parent IAB node shall send the number of guard symbols that it will provide to the child IAB node. Based on the RANI LS[l], the above resource multiplexing coordination between child and parent IAB node is recommended to be transmitted via MAC CE. Observation: The resource multiplexing coordination between child and parent IAB node is recommended to be transmitted via MAC CE by RANI.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miao and Kowalski as applied to claim 4, based on the above teaching from NPL1, to derive the limitations of claims 5-6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable communication of guard symbols information to the child node via MAC-CE signaling.

Claims 15-16 are rejected on the same grounds as set forth in the rejection of claims 5-6. Claims 15-16 recite similar features as in claims 5-6 from the perspective of an apparatus for a child IAB node.

Claims 23-24 are rejected following the same rationale as set forth in the rejection of claims 5-6. Claims 23-24 recite similar features as in claims 5-6 from the perspective of an apparatus for a parent IAB node.

Claims 32-33 are rejected on the same grounds as set forth in the rejection of claims 23-24, respectively. Claims 32-33 recite similar features as in claims 23-24, respectively, from the perspective of a method for a parent IAB node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (US 20210144705 A1) – Guard symbols (ng) signaling for co-located integrated access backhaul (IAB) distributed unit (DU)/mobile termination (MT) resource transition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471